                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALBERTO MENDEZ,                                      Case No. 00-cv-01544-SI
                                   8                    Plaintiff,
                                                                                              ORDER DENYING REQUEST TO
                                   9              v.                                          COMPEL COMPLIANCE WITH
                                                                                              SETTLEMENT AGREEMENT
                                  10     J. S. WOODFORD, et al.,
                                                                                              Re: Dkt. No. 99
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          This matter is now before the court for consideration of plaintiff Mendez’s request to compel
                                  14   defendant prison officials to comply with a settlement agreement executed in 2002. The request
                                  15   will be denied because the court lacks jurisdiction over the settlement agreement.
                                  16          The parties settled this case nearly 18 years ago. They embodied the settlement terms in a
                                  17   written agreement signed in February 2002 in which Mendez essentially agreed to dismiss all claims
                                  18   with prejudice in exchange for $10,000 and continued medical treatment for his glaucoma.1 Docket
                                  19   No. 99-1 at 5. The agreement also mentioned a desire to have the undersigned hear any judicial
                                  20   proceeding to enforce the agreement:
                                  21          In the event of a judicial proceeding to enforce this Agreement, the prevailing Party
                                              shall be entitled to recover its reasonable attorneys’ fees and costs incurred in that
                                  22          proceeding. The parties shall seek to have such a proceeding heard by the
                                              Honorable Susan Illston of the U.S. District Court, Northern District of California.
                                  23
                                       Docket No. 99-1 at 9 (emphasis added). The agreement further stated that it would be governed
                                  24
                                       by the “laws of the State of California.” Id. at 10.
                                  25

                                  26
                                              1
                                  27            The settlement agreement included other terms, such as provisions for which doctor would
                                       be the primary provider for Mendez and what should happen if that doctor should need to cease
                                  28   providing care.
                                   1           The Court then dismissed the case with prejudice on May 7, 2002. Docket No. 81. The

                                   2   dismissal order did not mention the retention of any jurisdiction by the court over disputes arising

                                   3   from the settlement agreement, nor did the order incorporate any term of the settlement agreement.

                                   4   The “stipulation and order of dismissal” prepared by the parties stated: “The parties hereby

                                   5   voluntarily stipulate to the dismissal with prejudice of the above-captioned action pursuant to Rule

                                   6   41(a) of the Federal Rules of Civil Procedure, and each party to bear his/her own attorneys’ fees and

                                   7   costs.” Docket No. 81 at 1-2. That single sentence of text was followed by the phrase “so stipulated”

                                   8   and the signatures of the attorneys, and then the phrase “it is so ordered” and the undersigned’s

                                   9   signature. Id. at 2.

                                  10           Unless it has specifically retained jurisdiction, a district court lacks authority to decide any

                                  11   dispute (e.g., a motion to enforce the agreement) arising from a settlement agreement. A district

                                  12   court retains jurisdiction over a settlement agreement only if (1) the order specifically states that the
Northern District of California
 United States District Court




                                  13   court retains jurisdiction over the settlement agreement, or (2) the court incorporates the terms of

                                  14   the agreement in its dismissal order. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381

                                  15   (1994). When either of these situations arise, any breach of the settlement agreement is a violation

                                  16   of a court order and provides the court the ancillary jurisdiction necessary to enforce the order. Id.

                                  17   Otherwise, “enforcement of the settlement agreement is for state courts, unless there is some

                                  18   independent basis for federal jurisdiction.” Id. at 382.

                                  19           Here, the May 7, 2002 dismissal order did not explicitly retain jurisdiction over the

                                  20   settlement agreement and did not incorporate any terms of the agreement into the order. Docket

                                  21   No. 81. The parties’ aspirational statement in the settlement agreement that they would “seek to

                                  22   have [an enforcement] proceeding heard” by the undersigned falls far short of giving the court

                                  23   jurisdiction to hear disputes about the settlement agreement. See Kokkonen, 511 U.S. at 381; cf.

                                  24   Hagestad v. Tragesser, 49 F.3d 1430, 1433 (9th Cir. 1995).2 The request to compel compliance

                                  25

                                  26           2
                                                In Hagestad, the Judge overseeing the settlement conference stated orally during the
                                  27   conference that he wished to maintain jurisdiction over subsequent proceedings concerning the
                                       settlement. Hagestad, 49 F.3d at 1433. Nonetheless, the Ninth Circuit concluded that because the
                                  28   court’s dismissal order neither retained jurisdiction nor incorporated terms of the settlement
                                       agreement, the court did not have jurisdiction over the settlement. Id.
                                                                                        2
                                   1   with the settlement agreement therefore is DENIED. Docket No. 99.

                                   2          Mendez may not file any more motions or requests in this case seeking compliance with or

                                   3   other enforcement of the settlement agreement. Mendez's sole judicial recourse, if he believes the

                                   4   settlement agreement has been breached—a matter on which the court does not express an opinion—

                                   5   is to file a new action in state court for a breach of the settlement agreement. See Kokkonen, 511

                                   6   U.S. at 382. Mendez also remains free to file a new action in federal or state court asserting a claim

                                   7   that his medical or eye care in recent years has been deficient.

                                   8          IT IS SO ORDERED.

                                   9   Dated: December 5, 2019

                                  10                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
